Citation Nr: 1702955	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of VA pension benefits in the amount of $96,847.00.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1961 to October 1967.  He also served a period of active duty for training (ACDUTRA) from March 1960 to August 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination issued by the Committee on Waivers and Compromises (COWC) and decision letters of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran seeks a waiver of overpayment of VA pension benefits in the amount of $96,847.00.  In June 2004, the Veteran was granted entitlement to nonservice-connected pension benefits effective May 21, 2004, the date the claim was received by VA.

In July 2011, the Milwaukee VA Pension Management Center sent the Veteran's conservator a letter requesting information on when the Veteran began to receive additional income.  The letter asked for a reply within 60 days of the date of the letter.  If the requested information was not received within this timeframe, VA would stop his benefits effective January 1, 2009.

In September 2011, VA again wrote to the Veteran's conservator stating that she submitted information regarding the monthly pension but failed to tell when the Veteran began receiving his interest income.  VA asked for additional information and stated that if the information was not received, VA proposed to terminate the Veteran's pension award effective June 1, 2004.

On November 18, 2011, VA wrote the Veteran's conservator another letter stating that VA took the proposed action and terminated the Veteran's pension.

In an August 2012 letter, the VA Debt Management Center wrote the Veteran's conservator notifying her that the request of a waiver of the Veteran's indebtedness in the amount of $96,847.00 was denied by COWC because the application for a waiver was not submitted within 180 days of the date of notification of the debt.

Subsequent to the perfection of the Veteran's appeal on this issue, the Veteran's conservator received a letter on August 12, 2013, stating that VA granted nonservice-connected pension benefits back to the Veteran's original date of claim of May 21, 2004.  These benefits were payable from June 1, 2004 to eliminate the overpayment the Veteran had with VA.  The letter further stated that VA could only eliminate the Veteran's overpayment from the time period of May 21, 2004 through December 31, 2011 since VA did not receive an Eligibility Verification Report for calendar year 2012.  Entitlement to nonservice-connected disability pension benefits with entitlement to aid and attendance was granted effective March 21, 2012, and payable from April 1, 2012.  The letter further stated that the Veteran "still owes VA some money," and the Veteran was reminded that VA will take "all or a part of" the Veteran's check to apply toward this debt.  It is not clear from the letter precisely how much money the Veteran still owed, or when VA withheld any of the Veteran's benefits to satisfy this debt.

An August 2013 VETSNET Compensation and Pension Award letter reflects that the "potential net award [of] entitlement is $134,922.00 before applying any finance deductions."  However, this letter does not provide the amount of the award after taking into account the referenced deductions.

It is not clear based on a review of the evidence of record whether or precisely how much money the Veteran still owes VA or the extent to which the award payment referenced in the August 2013 letters cures the $96,847.00 overpayment amount owed by the Veteran.  As such, additional development must be undertaken to recalculate the balance of any remaining overpayment owed by the Veteran.

Accordingly, the case is remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to recalculate the balance of the Veteran's outstanding overpayment of VA pension benefits, in light of the award amount referenced in the August 2013 VETSNET Compensation and Pension Award letter, as well as the August 12, 2013 letter from the VA Pension Management Center notifying the Veteran that a portion of his nonservice-connected pension benefits were granted from May 21, 2004 through December 31, 2011, and then again from March 21, 2012.

2.  Thereafter, provide the Veteran an audit of his VA pension benefits in writing, which clearly shows the date of the start of withholding of any benefit payments, the amount of the disability benefits held each month, i.e., all details of any recoupment of the VA overpayment debt referenced in letters sent by the VA Pension Management Center.  The audit and accompanying letter must clearly explain to the Veteran how much of his disability benefits were withheld by VA, and when said withheld benefits were refunded, and the precise amount of any overpayment still owed by the Veteran.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




